 

Exhibit 10.2

 

ADDENDUM TO ASSET PURCHASE AGREEMENT

 

In connection with Seller’s covenants, representations and warranties to Buyer,
as provided in Section 4(a) of the Agreement and as specifically referenced in
Section 4(a)(J) thereof in respect of “Financial Statements,” Seller hereby
covenants to provide to Buyer those financial statements of the Seller (on a
carve-out basis or other-wise), including an unqualified opinion of Seller’s
independent auditor, that (in connection with the transactions contemplated by
the Agreement, i.e., the assignment of substantially all the assets and the
assumption of certain specified liabilities of the Business, as referenced
therein) are required to be filed pursuant to Item 9.01(a) and (b) of the
Buyer’s Current Report on Form 8-K (Buyer’s “Current Report”) in connection with
the closing of such transactions. Seller further covenants to provide such
financial statements and unqualified opinion to Buyer in a form that Buyer can
file in an amendment to its Current Report not later than sixty (60) days
following such closing.

 

The parties acknowledge that Seller has not owned the Assets for a long period
of time and is not in possession of financial statements kept on behalf of
Seller. However, Seller agrees to obtain the relevant financial statements from
the appropriate individuals/entities regarding the Assets as requested by the
Buyer.

 

[signature on following page]

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Addendum as of the date of
the Agreement.

 

  BUYER:       GOPHER PROTOCOL INC., a Nevada corporation        By: /s/Michael
Murray   Name: Michael Murray   Title: CEO, President and Chairman as Authorized
Signatory       SELLER:       RWJ ADVANCED MARKETING, LLC, a Georgia limited
liability company       By: /s/ Greg Bauer   Name: Greg Bauer   Title:
Authorized Signatory

 

 

 

